Citation Nr: 1022906	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to September 
1968.  He is the recipient of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Milwaukee, Wisconsin that denied the Veteran's 
claim for service connection for PTSD.

By way of background, a February 2006 Board decision reopened 
the Veteran's previously denied claim for service connection 
for PTSD, but denied that claim on the merits.  In April 2006 
and August 2006, the Veteran submitted new evidence to the RO 
in connection with an application to reopen his claim.  An 
August 2007 RO decision reopened his claim and denied it on 
the merits.  On December 2007, the Veteran submitted new 
evidence in connection with a notice of disagreement.  In 
February 2008, the Veteran's attorney and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate that portion of 
the Board's decision that denied service connection for PTSD 
and remand the case to the Board.  The Court granted the 
motion in February 2008, thereby vacating the Board's 
decision and remanding the matter to the Board for further 
review.  Subsequently, the Veteran, by way of his 
representative, submitted additional evidence on several 
occasions, and such submissions were accompanied by a waiver 
of review by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2009). 



FINDING OF FACT

The most probative evidence of record does not establish that 
the Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the AOJ 
(in this case, the RO).  Dingess, supra; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

The Board finds that VCAA letters dated in March 2000, June 
2003, and April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 
C.F.R. § 3.159(b)(1) (2009).  The VCAA letters informed the 
Veteran of what information or evidence was needed to support 
his claim, what types of evidence the Veteran was responsible 
for obtaining and submitting to VA, and which evidence VA 
would obtain.  The April 2006 letter also notified the 
Veteran regarding how VA assigns disability ratings and 
effective dates.  See Dingess, supra.  The Board finds that 
any issue regarding the timeliness of the notices is 
harmless, as the Veteran's claim was readjudicated by way of 
an April 2000 RO decision, a June 2000 Statement of the Case 
(SOC), a May 2001 Supplemental Statement of the Case (SSOC), 
an August 2004 SSOC, and an August 2007 RO decision.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
All of the Veteran's service treatment records, VA treatment 
records, state treatment records, and private treatment 
records are all in the claims file.  The Veteran has not 
identified any outstanding relevant treatment records for VA 
to obtain.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Since the Veteran filed his request to reopen his claim for 
PTSD in September 1998, he has been provided with three VA 
examinations in December 1998, April 2001, and March 2004 
(the Board also notes that the Veteran was provided with 
prior VA examinations relating to his original claim for 
service connection for PTSD and subsequent applications to 
reopen his claim in August 1981, September 1985, and February 
1988).  The three VA examination reports dated in December 
1998, April 2001, and March 2004 reflect that the examiners 
had an opportunity to review the entire claims file, 
including all of the Veteran's service, VA, state, and 
private treatment records, to interview the Veteran and 
elicit a history from him, and to examine him.  The Board 
also obtained an independent medical opinion in September 
2009.  The Board also finds that all four reports provide a 
clear and thorough rationale for the conclusions expressed 
therein.  Based thereon, the Board finds these reports to be 
adequate upon which to base a decision with regard to the 
Veteran's claim.  The Board acknowledges that the December 
1998 VA examination report does not reflect whether the 
examiner reviewed the claims file.  The Board finds, however, 
that it was harmless error, as the exact same examiner later 
reviewed the claims file and provided a new April 2001 VA 
examination, and provided an opinion entirely consistent with 
his prior December 1998 opinion (that the Veteran did not 
have PTSD).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Dela Cruz v. Principi, 15 
Vet.App. 143, 149 (2001) (Board not required to discuss all 
the evidence of record but must discuss relevant evidence); 
see also Gonzalez v. West, 218 F.3d 1378, 1381 (Fed.Cir.2000) 
(holding that absent specific evidence indicating otherwise 
VA is presumed to have reviewed all evidence in the record).  
The Board notes that it has thoroughly reviewed all the 
evidence in the Veteran's claims file, and that this decision 
addresses all of the evidence that is relevant to the matter 
on appeal.  See Dela Cruz, supra.

The Veteran served on active duty in the Air Force from June 
1964 to September 1968, including service in Vietnam from 
February 1967 to April 1968.  See AF Form 7.  His military 
occupational specialty was that of a cook.  He claims that he 
has PTSD as a result of attacks by the enemy on bases where 
he was stationed (one of which he asserts resulted in a 
shrapnel wound to his right foot), seeing dead servicemen, 
and because a few of his friends in service died.  See 
Statements, June 1985 and May 1988.

As noted above, the Veteran is the recipient of the Purple 
Heart medal.  See DD Form 215, Correction for DD Form 214, 
March 2000; see also Special Orders, February 2000.  As the 
award of the Purple Heart medal is indicative of combat 
service, the Board notes that the Veteran's claimed stressors 
need not be verified.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that with regard to the period on appeal, 
certain letters and private treatment records reflect that a 
diagnosis of PTSD was recorded by:  (1) D.A. in February 
1998, June 2000, and October of 2000, (2) Dr. G.B. in 
September 2001 and March 2006, (3) S.R. in July 2006, (4) Dr. 
H.W. in November 2007, and (5) Dr. L.R. in August 2008.  The 
Board also acknowledges certain diagnoses of "PTSD by 
history" or "rule-out PTSD."

At the same time, however, VA examination reports dated in 
December 1998, April 2001, and March 2004, as well as an 
independent medical expert opinion dated in September 2009, 
all reflect that the Veteran did not currently have PTSD.  
Furthermore, the Board notes that the Veteran has a long and 
complex psychiatric history covering over two decades and 
including literally hundreds of pages of inpatient and 
outpatient treatment records, as well as numerous psychiatric 
examination reports.  While the medical records themselves 
are voluminous, certain symptomatology has consistently 
emerged, including the Veteran's sexual attraction to 
adolescent males, which is consistent with his history of 
multiple arrests and convictions for sexual assault beginning 
in the 1970s. As a consequence of such arrests, the Veteran 
has spent the greater part of the past two decades either in 
prison or in a secure psychiatric treatment facility.

While the Veteran's psychiatric treatment records primarily 
focus on his history of sexual deviance, other symptomatology 
has been reported: paranoia and suspicion of others, 
especially corrections staff and psychiatric caregivers; 
anxiety and depression; self-absorption; impairment in memory 
and concentration; social isolation; and family discord.  A 
history of drug and alcohol abuse has also been noted.  At 
other times, the veteran has also reported sleep disturbance, 
frequent nightmares, intrusive thoughts, flashbacks, and 
hypervigilance.

Multiple psychiatric diagnoses have been rendered to account 
for the above symptomatology, including, inter alia, 
paraphilia; a personality disorder with narcissistic, anti- 
social, histrionic, and paranoid features; adjustment 
disorder with anxiety features; a depressive disorder; 
alcohol and drug abuse; and PTSD.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

For the reasons explained in detail below, the Board finds 
that the greater weight of the most probative evidence of 
record is against a finding that the Veteran currently has 
PTSD (or has had PTSD during the entire period on appeal).

In this regard, a December 1998 VA examination report 
reflects that the Veteran reported to the examiner (Dr. H.R., 
Ph.D.) that he was a paralegal and "jailhouse lawyer" per 
se, that he had written several appeals to obtain improved or 
different conditions of incarceration, and that he was 
harassed by staff based on his appeals.  The examiner noted 
that the Veteran was more interested in discussing his 
physical ailments during the examination that his mental 
conditions.  The examiner noted that the Veteran admitted 
that he developed a preference for sex with young Vietnamese 
males in service in Vietnam, but reported that he was no 
longer interested in sexual encounters with young males 
(which sexual preference the examiner noted eventually led to 
the Veteran's incarceration or commitment to a mental health 
facility as a sexually violent person post-service).  The 
examiner noted that the Veteran "did not have any 
spontaneous complaints or symptom reports regarding PTSD."  
The Veteran reported occasionally experiencing nightmares 
relating to combat in Vietnam, but that these were 
"sporadic" and had little affect on his daily mental 
functioning or routine.  Also, while the Veteran complained 
of difficulties sleeping, he attributed these mainly to loud 
talking of the second shift staff.  While the Veteran 
reported experiencing a lack of sleep, he admitted to 
sleeping five to six hours per night and napping during the 
day, and the examiner noted that his reported sleep 
depravation did not appear to interfere with his daily 
activities.  The examiner noted that "regarding symptoms of 
PTSD, there is little to report outside of his nightmares and 
occasional reminiscences."  The examiner noted that 
inhibition or avoidance of recall or re-arousal of combat 
experiences was not evidenced, the Veteran did not report 
symptoms of detachment, numbness of feeling or dissociation, 
he reported emotionally close relationships with a number of 
people and deep friendships with others prior to his 
incarceration, he had selective distrust of others relating 
to paranoid persecutory ideas (as a diagnosis of personality 
disorder NOS with antisocial, paranoid, and narcissistic 
features was recorded), and that while the Veteran had 
mentioned some hypervigilance, it was more consistent with 
his current situation than his Vietnam experience.  The 
examiner opined that the few PTSD symptoms (noted above) 
reported by the Veteran were insufficient upon which to base 
a diagnosis of PTSD.

An April 2001 VA examination report prepared by the same 
examiner as in December 1998 (after the Veteran's 
representative asserted that it was unclear whether the 
claims file was reviewed by the examiner in connection with 
his December 1998 examination) reflects that the examiner 
reviewed the claims file and opined, again, that the Veteran 
did not have PTSD.  The examiner noted that the Veteran 
recounted, in detail, his reported stressors, but in an 
emotionally detached manner, and the examiner noted that the 
Veteran received the Purple Heart medal and that his reported 
stressors, therefore, were to be presumed.  The Veteran 
reported that when he received the shrapnel wound for which 
he received the Purple Heart medal, he had been drinking 
heavily that morning while on duty working in the mess hall, 
fell asleep, awoke at 2:00AM to a loud explosion, was alone 
in the hooch, and did not realize initially that he had been 
hit by mortar because he had been drinking so heavily.  The 
examiner opined that the Veteran's reported reliance on drugs 
and alcohol to numb anxiety and permit him to sleep while in 
service considerably dulled the impact of his reported 
stressors.  The Veteran reported experiencing current 
symptoms of anger, hypervigilance, and isolating himself from 
others due to "rage" since service.  At the same time, 
however, he reported that he tended to avoid socializing with 
most of the men around him in the state mental health 
facility (where he had been committed since 1996 for 
paraphelia) primarily due to unrelated situational concerns.  
He also blamed his hypervigilance and current symptoms of 
sleeping impairment (sleeping "lightly") due to the 
security guards "constantly" looking into his cell.  He 
reported experiencing occasional nightmares "rarely related 
to his Vietnam experiences."  He denied intrusive thoughts.  
The examiner noted that the Veteran's mood was normal, he did 
not exhibit or report evidence of a serious mood disorder.  
The examiner opined that despite having confirmed stressors, 
the Veteran failed to meet the full criteria for PTSD, and 
noted that the Veteran did not report any of the PTSD 
avoidance criteria.

A March 2004 VA examination report (prepared by Dr. G.L., 
Ph.D., a clinical psychologist) reflects that the Veteran 
reported certain in-service stressors, including incurring 
the shrapnel wound.  See id. at 6.  The Veteran reported that 
he believed that he had PTSD because he reported experiencing 
symptoms that he observed in friends who he reported were 
diagnosed with PTSD, such as getting angry for no reason, 
having multiple failed marriages, and having a history of 
violent outbursts.  See id. at 7.  The examiner noted, 
however, that there was no evidence that the Veteran 
persistently re-experienced intrusive thoughts of any 
reported stressors and that he did not mention having 
repeated intrusive thoughts during the interview.  See id. at 
9.  The examiner also noted that while the Veteran complained 
of frequent problems with sleep and having some dreams about 
Vietnam, these dreams appeared to happen only with occasional 
frequency.  See id. at 7 and 9.  The Veteran reported that he 
isolates, but the examiner noted that it appeared to be due 
to the Veteran's negative feelings towards other residents.  
See id. at 9.  The examiner opined that the Veteran "does 
not currently meet the DSM-IV criteria for PTSD."  The 
examiner noted that the Veteran completed MMPI2 testing in 
February 2004, that the results appeared to be valid based on 
the validity scale of the instrument, and that the Veteran's 
score on the PTSD subscale of the instrument was just below 
the cutoff suggesting a diagnosis of PTSD.  See id. at 9-10.  
The examiner noted that some of the symptoms reported by the 
Veteran are not directly related to posttraumatic stress from 
his Vietnam experience, and that his reported symptoms were 
apparently not severe enough to cause him to seek treatment 
(as the examiner noted that the veteran had never sough 
treatment for PTSD, see id. at 8).  See id. at 9.  While the 
examiner acknowledged that the Veteran's score on the 
Mississippi scale was within the mean for the PTSD group 
norm, the examiner opined that a score that high was not 
consistent with the limited amount of combat exposure 
reported by the Veteran and that, therefore, that score was 
likely not valid and indicated that the veteran "may have 
exaggerated the severity of his combat-related stress 
symptoms" and that "no reliable interpretation of his score 
on that instrument can be used for the current evaluation."  
See id. at 10.  Also, the examiner acknowledged that the 
Veteran did report some symptoms of depression and stress, 
but opined that these symptoms were likely caused by his 
multiple other non-service related issues and experiences, 
including his incarceration, paraphelia, mixed features of a 
personality disorder, and a history of reported child abuse.

The Board notes that while the Veteran admitted to developing 
a preference for sex with young males in service in Vietnam 
during the December 1998 VA examination, he later changed his 
story and denied engaging in paraphelia during the March 2004 
VA examination.  In fact, the Veteran asserted in March 2004 
that he was falsely accused and incarcerated.  Later, the 
Veteran reported to a private psychologist, Dr. L.R., in 
August 2008 a history of having sex with a fifteen year old 
girl (who he later married) and of having sex with young 
males in Vietnam after the TET offensive because, he 
reported, women were hard to find at that time.

In July 2009, the Board requested that Dr. C.G., a Board 
Certified Forensic Psychiatrist, Professor of Psychiatry, 
Vice Chair for Clinical Services and Director of Psychiatric 
Forensic services at the University of Nebraska Medical 
Center, review the claims file and provide an independent 
medical expert opinion as to whether it was at least as 
likely as not that the Veteran currently met the DSM-IV 
criteria for PTSD.  

A September 2009 independent medical expert opinion prepared 
by Dr. C.G. reflects that Dr. C.G. opined that it was more 
likely than not that the Veteran did not meet the DSM-IV 
criteria of PTSD.  Dr. C.G. noted in his report that while 
the Veteran met criteria A (stressful event) and criteria D 
(persistent symptoms of increased arousal indicated by two or 
more of the following: difficulty sleeping, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
or exaggerated startle response), he did not meet criteria B 
because he did not have a credible persistence of re-
experiencing the traumatic event.  Dr. C.G. noted that the 
Veteran did not meet criteria C because he did not show 
persistent avoidance of stimuli associated with the trauma.  
He further notes the lack of symptoms reported back in 
December 1998 to the VA examiner except for some occasional 
nightmares and reminiscences, but avoidance of recall or re-
arousal was not evidenced, he did not report symptoms of 
detachment, numbness, or feelings of dissociation, he 
reported a number of close relationships, his distrust of 
others was selective relating to paranoid persecutory ideas 
(due to his personality disorders), and his hypervigilance 
was related more to situational paranoia than derivative of 
his Vietnam experience.

Furthermore, Dr. C.G. noted that "the differential diagnosis 
for PTSD includes a specific statement that 'malingering 
should be ruled out in those situations in which financial 
remuneration, benefit eligibility, and forensic 
determinations play a role.'"  Quoting Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, Text 
Revision (DSM-IV-TR) at 463-468 (2000).  He noted that none 
of the opinions diagnosing the Veteran with PTSD, however, 
addressed whether the Veteran was malingering.  Dr. C.G. 
opined that the inconsistencies of the Veteran's history 
raised serious doubt as to his credibility, and that in the 
absence of a credible history, the assignment of a diagnosis 
of PTSD was problematic.  He noted, for example, that while 
the Veteran admitted to having sex with young males in 
Vietnam during the December 1998 VA examination, he later 
denied such and asserted that he had been falsely accused 
despite being convicted during the March 2004 VA examination.

The Board finds the September 2009 medical opinion and the VA 
examination reports dated in December 1998, April 2001, and 
March 2004 to be the most probative medical evidence of 
record with regard to whether the Veteran has PTSD as a 
result of service.  The Board finds that the two VA examiners 
and the independent medical expert had an opportunity to 
review the claims file, they applied the DSM-IV criteria in 
finding that the Veteran did not meet the criteria for a 
diagnosis of PTSD, and they provided adequate rationale for 
their conclusions.  

As noted above, the Board acknowledges that positive opinions 
providing a diagnosis of PTSD were provided by Mr. D.A. in 
June 2000 and October of 2000, Dr. G.B. in September 2001 and 
March 2006, Mr. S.R. in July 2006, Dr. H.W. in November 2007, 
and Dr. L.R. in August 2008.  Also, as noted above, the Board 
acknowledges records in the claims file that reflect a 
diagnosis of "PTSD by history" or "rule out PTSD."  For 
the reasons explained below, however, the Board finds these 
opinions to have far less probative value than the opinions 
of the VA examiners and the independent medical expert 
discussed above.

With regard to the records prepared by Mr. D.A. dated in June 
2000 and October 2000, the Board finds the opinions of Mr. 
D.A. to lack probative value as (1) they are based on a 
history of the Veteran lacking credibility, and (2) Mr. D.A. 
has expressed several extreme personal biases in his reports 
against the staff of the mental health facility where the 
Veteran has been incarcerated or committed since 1996, the 
U.S. military, the State of Wisconsin, and the Governor of 
Wisconsin.  To provide a mere sampling of Mr. D.A.'s beliefs 
as stated in his opinions, he refers in his June 2000 letter 
to "the secret use of military enlisted men for medical 
research," see id. at 3, that another clinician who 
evaluated the Veteran "was one such agent with orders to 
find nothing wrong with Vietnam Vets, see id. at 3, that the 
"military singled out emotionally disturbed and social 
misfits to be sent to Vietnam," see id. at 5, and that the 
Veteran was "wrongfully incarcerated."  The Board notes 
again that the Veteran admitted to the December 1998 VA 
examiner, in detail, how he was a sexual offender.  Mr. D.A. 
went on in an October 9, 2000 letter to accuse the staff at 
the mental health facility of intercepting and destroying 
correspondence between Mr. D.A. and the Veteran, see id. at 
1, and that "VA and DOC lie, cover up and refuse to face any 
responsibility for the illnesses and the monsters they 
created," see id. at 5.  In his October 12, 2000 letter, Mr. 
D.A. opines in his "professional" opinion that "the State 
and our Governor are truly evil people and in my opinion 
should be sitting in a prison."  See id. at 1.  In sum, for 
the reasons provided above, the Board finds that the opinions 
expressed by Mr. D.A. lack any credibility.

With regard to the September 2001 report of Dr. G.B., the 
Board finds that it has no probative value as it relies on an 
inconsistent history from the Veteran.  Specifically, Dr. 
G.B.'s September 2001 diagnosis of PTSD relies, in part, on a 
finding that the Veteran suffered from intrusive thoughts, 
whereas, on exam in April 2001, the Veteran denied intrusive 
thoughts during the day.  Also, Dr. G.B. cited to the 
Veteran's sleep impairment, but the Board notes that the 
Veteran reported on exam in April 2001 that he "occasionally 
has nightmares, but that these are rarely related to his 
Vietnam experiences" and that he often went in and out of 
sleep due to being closely watched by his keepers and that he 
would read through much of the night and then sleep during 
the day from 7:00 to 11:00AM.  Dr. G.B. also noted a finding 
that the Veteran was hypervigilant and isolated from others, 
but the Board notes that, again, shortly prior to in April 
2001, the Veteran told the examiner that he tended to avoid 
socializing with most of the men around him in the state 
facility "but that was primarily due to situational concerns 
and the fact that he had little in common" with them.

Regarding the more recent March 2006 opinion of Dr. G.B. 
reflecting a diagnosis of PTSD, the Board notes that the 
diagnosis is based, in part, on a finding that the Veteran 
met criteria C of the DSM-IV for PTSD, namely, persistent 
avoidance of stimuli.  The symptoms listed in his report, 
however, all date back to the Veteran's active duty, to wit, 
his use of alcohol and drugs in service as well as the 
Veteran's undocumented, alleged part-time work as a security 
officer in service.  No findings are provided in Dr. G.B.'s 
March 2006 opinion as to whether the Veteran currently 
experienced any symptoms of persistent avoidance of stimuli 
so as to meet criteria C of the DSM-IV.  The Board further 
notes that none of the VA examiners, nor the independent 
medical expert, made any finding of current persistent 
avoidance of stimuli.  In fact, as noted by the examiner in 
April 2001 "the Veteran did not report any avoidance 
criteria of PTSD."

With regard to the more recent letter dated December 2009 
from Dr. G.B. in which he opines that the Veteran meets the 
diagnostic criteria for PTSD and that his opinion should 
carry more probative weight than the September 2009 opinion 
of Dr. C.G. (the IME), the Board finds that this 
correspondence lacks probative value for several reasons.  
First, as before, Dr. G.B. explained that his diagnosis of 
PTSD was based on a finding that the Veteran met criteria C 
in part due to his use of alcohol and drugs as a way of 
"avoiding and numbing."  However, the Veteran himself 
reported to a VA examiner in April 2001 that he had not used 
drugs or alcohol since 1979, and, therefore, the Board finds 
any reported drug or alcohol use to be not credible (and 
incredulous in light of the Veteran's incarceration in a 
mental health facility for decades and through the period on 
appeal).  Likewise, a July 2007 hospitalization record 
(relating to a myocardial infarction) reflects that the 
Veteran reported that he had not used alcohol in 30 years.  
The Board further notes that the DSM-IV criteria for PTSD 
provides that there must be three types of persistent 
avoidance of stimuli in order to meet criteria C.  Thus, 
while Dr. G.B. also points to the Veteran's failed marriages 
as evidence of "feelings of detachment" so as to meet of 
one of the three types of avoidance criteria, such detachment 
would only meet one of the three types of avoidance listed 
under criteria C.

Secondly, the Board also notes that Dr. G.B.'s credibility 
and objectivity is called into question based on his indirect 
allegation in his December 2009 letter that VA is "using the 
personality disorder diagnosis as a way to argue some sort of 
pre-existing condition that would then exclude a person from 
being able to obtain VA benefits."  Equally noteworthy is 
the fact that Dr. G.B. opined in his letter that the 
Veteran's PTSD "played a role" in his July 2007 myocardial 
infarction ("heart attack").  The Board notes, however, 
that the July 2007 private hospitalization records relating 
to the Veteran's myocardial infarction clearly reflect that 
his risk factors were diabetes, hypercholesterolemia, and 
asthma, and no mention is made of PTSD.  In fact, the Board 
notes that the Veteran himself in his own July 2007 statement 
did not relate his July 2007 myocardial infarction to PTSD, 
but rather, he opined that it was due to a "blockage," that 
a stint was placed to remove the blockage, and that he was 
currently taking medication to control his cholesterol and 
"abnormally high" blood pressure.  

With regard to the July 2006 opinion of Mr. S.R. reflecting a 
diagnosis of PTSD, the Board finds Mr. S.R.'s opinion to lack 
probative value because, among other things, Mr. S.R. did not 
include any discussion of the DSM-IV criteria anywhere in his 
report.  See 38 C.F.R. § 4.125 (2009).

With regard to a November 2007 opinion of Dr. H.W. in which 
she provides a diagnosis of PTSD, the Board finds that it 
lacks probative value for several reasons.  First, after 
noting that "there is a question in the records about Mr. 
K's diagnosis of PTSD," she references the above-discussed 
September 2001 and March 2006 opinions of Dr. G.B. and the 
July 2006 opinion of S.R. (which opinions, as noted above, 
the Board finds to lack probative value) in support of her 
opinion that the Veteran meets the DSM-IV criteria for PTSD.  
Because, as noted above, the Board finds the opinions of Dr. 
G.B. and Mr. S.R. to lack probative value, to the extent that 
the opinion of Dr. H.W. relies on the findings or conclusions 
of Dr. G.B. and Mr. S.R., the opinion of Dr. H.W. likewise 
lacks probative value.  Furthermore, Dr. H.W. did not explain 
specifically how the Veteran met criteria C, persistent 
avoidance of stimuli, in three ways as required for a 
diagnosis of PTSD under the DSM-IV criteria except to note 
that the Veteran tried to avoid associating with other 
Vietnam veterans who might talk about their war experiences.  
As noted, such a finding is inconsistent with other evidence 
suggesting that the Veteran manifested no such avoidance 
symptoms.  Therefore, in light of the above, the Board finds 
the opinion of Dr. H.W. to be lack probative value. 

With regard to the August 2008 opinion of Dr. L.R. (Psy.D.) 
reflecting a diagnosis of PTSD, the Board notes that the 
stated purpose of this report was to opine as to whether the 
Veteran "has made sufficient progress for the court to 
consider whether the person should be placed on supervised 
release or discharged status" from his confinement to a 
mental facility, as opposed to being an evaluation for the 
specific purpose of determining whether the Veteran has PTSD.  
In forming a basis for recording a diagnosis of PTSD, Dr. 
L.R. referred to the above discussed opinions of Dr. G.B. and 
Mr. S.R. which the Board finds to lack probative value; 
therefore, to the extent that Dr. L.R.'s August 2008 opinion 
relies on the opinions of Dr. G.B. and Mr. S.R., the Board 
finds that his opinion also lacks probative value.  
Furthermore, the Board finds that in opining that the Veteran 
met the DSM-IV criteria for PTSD, Dr. L.R. did not adequately 
explain how the Veteran met criteria C except to quote 
certain criteria listed in the manual and summarily state 
that the Veteran met such criteria.  For these reasons, the 
Board finds the opinion of Dr. L.R. to lack probative value.

The Board acknowledges several records in the claims file 
reflecting a diagnosis of PTSD "by history" or "rule-out 
PTSD."  A diagnosis noted by history, however, does not 
constitute a current diagnosis, and the mere notations of 
such a past history or the suggestions that the possibility 
of a diagnosis of PTSD be explored are substantially 
outweighed by the three detailed reports of VA examinations 
and the independent medical opinion discussed above.

The Board also acknowledges all of the lay statements and 
contentions made by the Veteran, his mother, brother, and 
neighbor.  The Board notes, however, that lay persons are not 
competent to render a medical diagnosis, see Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  Furthermore, with regard to 
the Veteran's statements made directly to the RO or the 
Board, as explained in detail above, the Board finds that 
several of the Veteran's reported symptoms are not credible 
due to the inconsistent reports made by the Veteran.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of PTSD, there may be no service 
connection for the claimed disorder.  See id.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, and the benefit-of-the-doubt 
rule is not for application.  There is not an approximate 
balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


